Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	The Terminal Disclaimer filed on 12/21/20 is approved.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a hybrid measuring device and method comprising all the specific elements with the specific combination including a controller arranged to receive data from (i) one or more sensors and (ii) the ICD, the controller being configured to: a) associate an image with the orientation of the non-contact distance measuring device during exposure of the image; b) locate one of the measurement points within the image; and c) use the location of the measurement point within the image in combination with the orientation of the non-contact distance measuring device to establish the direction of the measurement point with respect to the hybrid measuring device, the controller including a data synchronisation sub-system configured to combine data from the ICD with direction data from the one or more sensors such that the direction of the ICD during the image exposure period is known in set forth of claims 1 and 23, wherein dependent claims 2-22 and 31 are allowable by virtue of dependency on the allowed claim 1, wherein dependent claims 24-30 are allowable by virtue of dependency on the allowed claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 5, 2021


						/SANG H NGUYEN/                                                                              Primary Examiner, Art Unit 2886